Title: Debrissac de Saxey to the American Commissioners, 18 March 1777
From: Debrissac de Saxey, ——
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentleman,
St. Quentin 18th. Martz 1777.
I congratulate myself very much of the happiness of your acquaintance on my last Stay in Paris of your token of friendship of your trust and the preference you are willing to give us of the orders for you or friends when they wille call for concerning the linen of this fabrick. You ought to receive in this month your commissions from America. I take the liberty of remembring you your promise on that account and the inssurance we give you, to have for your Interest the best regard; we hope then you will not forget it on the first occasion.
I intend to pass the next easter days to Abbeville and to intertain Mr. Vanrobais and neveux of your good disposition for them; no doubt they will be very sensibles on it.
I perceivd with great satisfaction as well by the publicks papers, than the particulars letters your success and prosperity in America, accept of my compliment on it, remaining with a great esteem, Gentleman, Your most Obediant and humble Servant. 
Debrissac DE Saxey
 
Addressed: A Messieurs / Messieurs francthlin Et Deane / a l hotel d’hambourg rue de / Luniversite faubourg St Germain / a Paris
Notation: De Saxy 18. March 77
